Matter of Shapiro v Town of Ramapo (2017 NY Slip Op 07736)





Matter of Shapiro v Town of Ramapo


2017 NY Slip Op 07736


Decided on November 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-06059
 (Index No. 5195/10)

[*1]In the Matter of Susan Hito Shapiro, as successor executor of the estate of Sonya Shapiro, et al., appellants,
vTown of Ramapo, et al., respondents-respondents, et al., respondent.


Susan H. Shapiro, named herein as Susan Hito Shapiro Nanuet, NY, appellant pro se and for appellant Benjamin Ostrer.
Michael L. Klein, Town Attorney, Suffern, NY (Janice Gittelman and Michael Specht of counsel), for respondents-respondents Town of Ramapo and Town Board of the Town of Ramapo.
Terry Rice, Suffern, NY, for respondent-respondent Scenic Development, LLC.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review three determinations of the Town Board of the Town of Ramapo, all dated January 25, 2010, resolving to approve a findings statement pursuant to the State Environmental Quality Review Act (ECL article 8) in connection with a proposed development project, to amend the Comprehensive Plan of the Town of Ramapo so as to permit the development project, and to rezone the real property on which the development project is proposed to be constructed, respectively, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Walsh II, J.), dated May 8, 2013, which denied the original petition and dismissed the proceeding.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, and the judgment dated May 8, 2013, is vacated.
In light of our determination on the related appeal in Matter of Youngewirth v Town of Ramapo Town Board (_____ AD3d _____ [Appellate Division Docket No. 2013-06057; decided herewith]), in which we annul the subject determinations of the Town Board of the Town of Ramapo dated January 25, 2010, this appeal has been rendered academic. In addition, under the particular circumstances of this case, we deem it appropriate to vacate the judgment appealed from (see Mannino v Wells Fargo Home Mtge., Inc., 120 AD3d 638, 639).
LEVENTHAL, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court